UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 OR For the transition period fromto Commission file number3330-153699 FEEL GOLF CO., INC. (Exact name of small business issuer as specified in its charter) California 77-0532590 State or other jurisdiction of (IRS Employer Incorporation or organization Identification Number) 510 Central Park Drive Sanford, FL (Address of principal executive offices) (Zip Code) (321) 397-2072 (Issuer’s telephone number, including area code) 107 Commerce Way Sanford, FL 32771 (Former name, former address, and former fiscal year, if changed) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yeso Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesxNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) YesoNox APPLICABLE ONLY TO CORPORATE ISSUERS The number of common shares outstanding as of September 30, 2012 was 22,569,452; and as of the latest practicable date: 106,780,562 common shares outstanding as of January 22, 2013. FEEL GOLF CO., INC. TABLE OF CONTENTS Part I — Financial Information Page Item1 — Financial Statements F-1 Condensed Balance Sheet as of September 30, 2012 (Unaudited) and December 31,2011 (Audited) F-2 Condensed Statements of Operations for the Three Months Ended September 30, 2012and 2011 (Unaudited) F-3 Condensed Statements of Operations for the Nine Months Ended September 30, 2012 and 2011(Unaudited) F-4 Condensed Statement of Stockholders' Equity Ended September 30, 2012 (Unaudited) F-5 Condensed Statements of Cash Flows for the Nine Months Ended September 30, 2012and 2011 (Unaudited) F-6 Notes to Condensed Financial Statements F-6 Item2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item3 — Quantitative and Qualitative Disclosures About Market Risk 7 Item 4— Controls and Procedures 7 Part II — Other Information Item1 — Legal Proceedings 8 Item 1A — Risk Factors 8 Item2 — Unregistered Sales of Equity Securities and Use of Proceeds 8 Item3 — Defaults Upon Senior Securities 8 Item4 — Mine Safety Disclosures 8 Item5 — Other Information 8 Item6 — Exhibits 9 PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Index to Financial Statements CONDENSED BALANCE SHEETS (unaudited) F-2 CONDENSED STATEMENTS OF OPERATIONS (unaudited) F-3 CONDENSED STATEMENT OF STOCKHOLDERS' EQUITY (unaudited) F-4 CONDENSED STATEMENTS OF CASH FLOWS (unaudited) F-5 NOTES TO THE CONDENSED FINANCIAL STATEMENTS F-6 F-1 FEEL GOLF CO., INC. Balance Sheets ASSETS (Unaudited) (Audited) September 30, December 31, CURRENT ASSETS Cash $ $ Accounts receivable, net Barter receivable Receivable from shareholder - Inventory (net of obsolescence reserve) Prepaid expenses Other current assets - Total Current Assets PROPERTY, PLANT and EQUIPMENT, net OTHER ASSETS Intellectual property, net Goodwill - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued interest Total Current Liabilities LONG-TERM LIABILITIES Convertible notes payable, net Related party notes payable Total Long-term Liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred stock, $0.0001 par value; 20,000,000 shares authorized, 6,828,200and 6,828,200 shares issued and outstanding, respectively Common stock, $0.001 par value; 6,000,000,000 shares authorized,22,569,452 and3,046,486 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financials statements. F-2 FEEL GOLF CO., INC. Statements of Operations (Unaudited) For the Quarters EndedSeptember 30 REVENUES, NET $ $ COST OF SALES GROSS PROFIT OPERATING EXPENSES Salaries and wages Stock based compensation - Advertising Professional fees Impairment of inventory - - Impairment of goodwill - - Depreciation Other selling, general and administrative expenses Total Operating Expenses LOSS FROM OPERATIONS ) ) OTHER INCOME AND (EXPENSE) Gain on settlement of debt - - Interest income - - Interest expense ) ) Related party interest expense ) ) Loss on retirement of fixed assets - Other income (expense) - Total Other Income and (Expense) ) ) NET LOSS BEFORE TAXES ) ) PROVISION FOR INCOME TAXES (7
